Citation Nr: 0611035	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from April 1968 to 
April 1971, including service in Vietnam from September 1968 
to August 1969.  The veteran died in March 2003.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

A few weeks prior to his death, the veteran had filed a claim 
for disability benefits, in which he asserted that he had 
been exposed to Agent Orange during his tour of duty in 
Vietnam.  In April 2003 the appellant applied for death 
benefits. 

A review of the record reveals an abundance of post-service 
diagnostic and treatment records dating from July 2001 to 
March 2003; however, service medical records (SMRs) for the 
veteran have not been made a part of the file.  

In a letter dated in May 2003, the RO informed the appellant 
that VA was responsible for getting SMRs for the veteran and 
that these records were in "our possession."  In the Appeal 
Certification Worksheet, dated in July 2004, the reviewer 
indicated that "we have complete SMRs."  However, there is 
no indication that the SMRs were ever requested and they are 
not associated with the records assembled for appellate 
review.

In order to determine whether the veteran's death is related 
to an incident of service, every attempt should be made to 
obtain the SMRs.  See 38 U.S.C.A. § 5103A(c)(1); 38 C.F.R. 
§ 3.159(c).  Accordingly, the case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
the following actions:

1.  The RO must obtain the SMRs for the 
veteran and associate these records with 
the documents assembled for appellate 
review.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
appellant should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



